Citation Nr: 1205243	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the degenerative disc disease (DDD) of the lumbar spine. 

2.  Entitlement to an evaluation in excess of 30 percent for the hypertensive cardiovascular disease prior to February 5, 2010, and to an evaluation in excess of 60 percent since February 5, 2010. 

3.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from August 1967 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

Historically, the Veteran appealed an October 2004 rating decision which denied a rating in excess of 20 percent for his service-connected lumbosacral disorder but, a March 2006 rating decision granted an increase from 20 percent to 40 percent for the Veteran's service-connected lumbar DDD.  Later that month, the Veteran wrote that he was satisfied with this grant and that he withdrew his appeal.  

The Board remanded this case in September 2009 for additional development.  The case has now been returned for appellate consideration.  

RO correspondence in the claims files in January, April, and June 2010 indicate that the Veteran has a pending claim for a compensable rating for bilateral hearing loss.  The Veteran appears to confirm this in his letter of March 2011.  However, nothing in the claims files or in the Virtual VA paperless claims processing system indicates that this claim has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Virtual VA paperless claims processing system reveals that at the time of the September 2009 Board remand there were rating decisions of April 2009, granting service connection for bilateral hearing loss, which was assigned a noncompensable rating, as well as an August 2009 granting service connection for tinnitus, which was assigned a 10 percent rating.  However, neither the original rating decisions nor copies of these rating decisions are contained with the claims files.  

The Veteran was afforded VA orthopedic and cardiovascular examinations in February 2010.  

A March 2011 rating decision increased the 30 percent rating for hypertensive cardiovascular disease to 60 percent, effective February 5, 2010 (date of VA rating examination).  

The Veteran was afforded another VA cardiovascular examination in April 2011 and in a June 2011 addendum that examiner found that the Veteran was precluded from substantially gainful physical and sedentary employment due to his service-connected hypertensive cardiovascular disease.  He was subsequently given additional VA orthopedic and cardiovascular examinations in August 2011.  

Contained within the Virtual VA paperless claims processing system, but not within the Veteran's claim file, is a letter informing the Veteran that he had been placed on the list of those wanting to appear at the RO for an in-person hearing before the Board for what is commonly called a "Travel Board" hearing.  However, the letter does not specify what issues were to be addressed at this hearing nor was a specific date set for the "Travel Board" hearing.  

Thereafter, the September 2011 Supplemental Statement of the Case (SSOC) addressed only the issues of the ratings to be assigned for the service-connected lumbar DDD and the hypertensive cardiovascular disease.  

Contained within the Virtual VA paperless claims processing system, but not within the Veteran's claim files, is a January 9, 2012, RO letter to the Veteran summarizing his benefits and which states, on page two, that "The Veteran is receiving payment at the 100 percent rate, even though the combined service-connected evaluation is not 100 percent" because they cause him to "be unable to obtain or retain substantially gainful employment" due to his service-connected disabilities.   

In other words, the January 9, 2012, RO letter seems to acknowledge that the Veteran has been given a TDIU rating.  However, there is no rating decision contained in the claim file, or for that matter in Virtual VA, which shows an award of a TDIU rating. 

In light of the foregoing, the RO should ensure that the rating decisions awarding service connection for bilateral hearing loss and for tinnitus are placed within the claim file.  If the Veteran has been awarded a TDIU rating, the rating decision granting that benefit should also be placed within the claim file and a proper entry should be made in the Virtual VA paperless claims processing system.  

The RO should clarify whether there is additional evidence which has not been associated with the claim file which was used to grant a TDIU rating and, if so, it should be placed in the claim file.

The RO should also clarify how it was determined that the Veteran desires a Travel Board hearing and, also, clarify what issues the Veteran is to testify about with respect to such Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the rating decisions awarding service connection for bilateral hearing loss and for tinnitus are placed within the claim file.  

If the Veteran has been awarded a TDIU rating, the rating decision granting that benefit should also be placed within the claim file and a proper entry should be made in the Virtual VA paperless claims processing system.  

2.  The RO should clarify whether there is additional evidence which has not been associated with the claim file that was used to grant a TDIU rating and, if so, it should be placed in the claim file.

3.  The RO should also clarify how it was determined that the Veteran desires a Travel Board hearing and, also, clarify what issues the Veteran is to testify about with respect to such Travel Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



